DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest an electronic device comprising: a housing; a touchscreen display viewed or exposed through a part of the housing; a processor positioned in the housing and operatively connected to the touchscreen display; and a memory positioned in the housing and operatively connected to the processor, wherein the memory stores: a plurality of categories into which data is sorted for storage; a first application program providing a first user interface for receiving the data, the first application program being available for execution in a locked state of the electronic device; and a second application program in which the plurality of categories are viewable and a second user interface, the second application program being available in an unlocked state of the electronic device, wherein the memory stores instructions which are configured to, when executed, cause the processor to: while executing the locked state, identify occurrence of a first event; in response to identifying the occurrence of the first event, control the touchscreen display to display the first user interface of the first application program while maintaining the locked state; receive a user input including one or more text strings including a category-implying indicator and a memo content input through the first user interface; control the touchscreen display to display, on the first user interface, the one or more text strings and the memo content; and based in part on detecting the category-implying indicator, control the touchscreen display to display a first category corresponding to the user input at least a portion of the one or more text strings from among the plurality of categories, wherein the memo content is stored, in the memory, in association with the first category based in part on detecting the category-implying indicator.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627